Title: To Thomas Jefferson from Moustier, 10 May 1790
From: Moustier, Elénore François Elie, Comte de
To: Jefferson, Thomas



Monsieur
à Paris le 10. Mai 1790.

En bon François et en sincere ami des Americains-Unis, je me rejouis bien vivement de la marque de patriotisme que vous venez de donner en acceptant la place à laquelle vous avez été appellé pour rendre de nouveaux services à votre patrie. J’ignore encore si je suis destiné à retourner dans un pays dont l’estime m’est et me sera toujours pretieuse. Je puis avoir l’honneur de vous certifier qu’aujourdhui, que je crois le connoitre mieux que je ne le connoissois avant mon arrivée, si je ne craignois le climat qui m’a presque constamment été defavorable, la mission d’Amerique est celle qui me seroit la plus agreable. Mais dans l’incertitude où se trouve notre situation, qui me paroit encore bien loin d’étre fixée, il me seroit difficile de juger où ira aborder ma barque, si toutefois elle resiste à la tempête que nous eprouvons. Quoiqu’il en soit, je n’ai point cessé et ne cesserai jamais de prêcher ici la bonne doctrine sur l’Union entre les deux Nations quelque soit la forme de leur gouvernement. Je ne doute point, Monsieur, que votre successeur,  n’éprouve ici les sentimens qu’on y a pour vous et qui se manifestent par les regrets que vous laissez. Je ne presume pas de juger qui il sera. Tout choix combiné entre vous et votre Sage President sera surement bon. S’il tomboit sur Mr. de Carmichael, je suis sur que M. de Montmorin en seroit fort aise. Mais pour parler franchement, je crois que tout calcul qui porteroit sur la composition de notre Ministere seroit fort incertain; car qui peut prevoir quelle sera definitivement la forme de notre Gouvernement et quelles seront les personnes qui le dirigeront. J’imagine que vous trouvez que nous avons été dejà plus loin que vous ne l’aviez jugé, d’après l’aprobation que vous aviez donnée à l’ouvrage de Mr. Mounier que vous m’aviez envoyé en Amerique. Le propre de notre Nation est de tout outrer, voilà pourquoi elle est aujourdhui livrée à la licence, qui n’est contenue que par des moyens violens qui ne peuvent pas se soutenir à la longue, tandis que nous pourrions etre en jouissance d’une Sage liberté. Voilà pourquoi les gens Sages et les veritables patriotes doivent trembler sur un retour quelconque dans un autre sens. Personne ne parcourt en général plus rapidement les extrêmes que les François. Je crois qu’ils meritent d’etre bien gouvernés, mais je les crois incapables de se gouverner eux mêmes en Corps. Quelque soit l’issue de notre revolution, elle aura été bien chere à la Nation Françoise et aura fourni de grandes leçons aux hommes. Jamais aucune theorie ne fut mise aussi inconsidérément en pratique que celle que nous essayons, sur les moyens de diriger le sort des hommes dans l’etat Social.
Les Belges sont menacés d’un violent orage par un Souverain qui leur avoit fait les offres les plus desirables. De nouvelles troupes sont arrivées à Luxembourg. L’armée Autrichienne sera portée à 50 mille hommes et commandée par Laudon. Nouvelle leçon pour les peuples qui consentent à devenir les instrumens de l’ambition d’un petit nombre de gens qui ne peuvent s’elever que par le desordre. L’Europe est menacée de nouvelles guerres. L’Angleterre paroit vouloir profiter de nos embarras interieurs. Nous verrons si nous sommes capables de grandeur d’ame et d’energie et de quel genre est l’esprit republicain qui nous anime. Si l’on vouloit s’entendre de bonne foi, je crois que nous sommes encore à tems, mais bientot les plaies seront peutetre gangrenées.
J’ai l’honneur d’etre avec un très sincere et inviolable attachement, Monsieur, Votre très humble et très obeissant Serviteur,

Le Cte. De Moustier

